United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1339
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Keith Nelson

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: November 12, 2019
                             Filed: November 15, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Keith Nelson appeals after the district court1 revoked his supervised release and
sentenced him to 24 months in prison, followed by 24 months of supervised release.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
His counsel has moved to withdraw, and has filed a brief challenging the substantive
reasonableness of the sentence.

       We conclude the revocation sentence is not substantively unreasonable, as the
sentence was within the advisory United States Sentencing Guidelines range and the
statutory requirements, see 18 U.S.C. § 3583(e)(3), (h); the district court stated it had
considered the 18 U.S.C. § 3553(a) factors, and explained its reasons for the decision;
and there is no indication the district court overlooked a relevant factor, gave
significant weight to an improper or irrelevant factor, or committed a clear error of
judgment in weighing relevant factors, see United States v. McGhee, 869 F.3d 703,
705-06 (8th Cir. 2017) (per curiam) (revocation sentences are reviewed for abuse of
discretion); United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc)
(discussing substantive reasonableness; permitting, on appeal, presumption of
reasonableness for Guidelines-range sentence). Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                        ______________________________




                                          -2-